
	
		I
		112th CONGRESS
		2d Session
		H. R. 5795
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mr. Kind (for
			 himself, Mr. Levin,
			 Mr. Rangel,
			 Mr. McDermott,
			 Mr. Lewis of Georgia,
			 Mr. Neal, Mr. Larson of Connecticut,
			 Mr. Pascrell,
			 Mr. Crowley, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  rate of tax on domestic manufacturing income to 20 percent.
	
	
		1.Short titleThis Act may be cited as the
			 Rebuilding American Manufacturing Act
			 of 2012.
		2.20
			 percent income tax rate for domestic manufacturing income
			(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new section:
				
					200.Domestic
				manufacturing income
						(a)Allowance of
				deductionThere shall be
				allowed as a deduction an amount equal to 43 percent of the lesser of—
							(1)the domestic
				manufacturing income of the taxpayer for the taxable year, or
							(2)taxable income
				(determined without regard to this section and section 199) for the taxable
				year.
							(b)Limitation based
				on domestic investmentFor
				purposes of this section—
							(1)In
				generalThe amount of the deduction allowable under subsection
				(a) for any taxable year shall not exceed 25 percent of the taxpayer’s
				qualifying domestic investment for the taxable year.
							(2)Qualifying
				domestic investment amountThe term qualifying domestic
				investment means, with respect to any taxpayer for any taxable year,
				the sum of—
								(A)the W–2 wages of
				such taxpayer for such taxable year,
								(B)the sum of the
				deductions allowable under sections 167, 169, 179, and 179D to such taxpayer
				for such taxable year, plus
								(C)the deduction
				allowable under section 174 to such taxpayer for such taxable year.
								(3)W–2
				wagesThe term W–2 wages means, with respect to
				any person for any taxable year, the sum of the amounts described in paragraphs
				(3) and (8) of section 6051(a) paid by such person with respect to employment
				of employees by such person during the calendar year ending during such taxable
				year. Such term shall not include any amount which is not properly included in
				a return filed with the Social Security Administration on or before the 60th
				day after the due date (including extensions) for such return.
							(4)Limitation to
				amounts attributable to domestic productionThe term
				qualifying domestic investment shall not include any amount
				which is not properly allocable to domestic manufacturing gross receipts for
				purposes of subsection (c) (and shall include any amount which is so allocable
				under subsection (c)(4)).
							(5)Acquisitions and
				dispositionsThe Secretary shall provide for the application of
				this subsection in cases where the taxpayer acquire, or disposes of, the major
				portion of a trade or business or the major portion of a separate unit of a
				trade or business during the taxable year.
							(c)Domestic
				manufacturing incomeFor purposes of this section—
							(1)In
				generalThe term domestic manufacturing income for
				any taxable year means an amount equal to the excess (if any) of—
								(A)the taxpayer’s
				domestic manufacturing gross receipts for such taxable year, over
								(B)the sum of—
									(i)the cost of goods
				sold that are allocable to such receipts, and
									(ii)other expenses,
				losses, or deductions (other than the deduction allowed under this section),
				which are properly allocable to such receipts.
									(2)Allocation
				methodThe Secretary shall
				prescribe rules for the proper allocation of items described in paragraph (1)
				for purposes of determining domestic manufacturing income. Such rules shall
				provide for the proper allocation of items whether or not such items are
				directly allocable to domestic manufacturing gross receipts.
							(3)Special rules
				for determining costs
								(A)In
				generalFor purposes of
				determining costs under clause (i) of paragraph (1)(B), any item or service
				brought into the United States shall be treated as acquired by purchase, and
				its cost shall be treated as not less than its value immediately after it
				entered the United States. A similar rule shall apply in determining the
				adjusted basis of leased or rented property where the lease or rental gives
				rise to domestic manufacturing gross receipts.
								(B)Exports for
				further manufactureIn the
				case of any property described in subparagraph (A) that had been exported by
				the taxpayer for further manufacture, the increase in cost or adjusted basis
				under subparagraph (A) shall not exceed the difference between the value of the
				property when exported and the value of the property when brought back into the
				United States after the further manufacture.
								(4)Treatment of
				certain accelerated depreciation deductionsIn the case of
				property placed in service after December 31, 2007, and before the first
				taxable year of the taxpayer beginning after December 31, 2012, the deduction
				under section 168 with respect to such property which is treated as properly
				allocable to domestic manufacturing gross receipts of the taxpayer for any
				taxable year shall be determined without regard to section 168(k)(1).
							(5)Treatment of
				deferred compensation under nonqualified plansIn the case of
				compensation paid or incurred by the taxpayer which is deferred under a
				nonqualified deferred compensation plan (as defined in section 409A(d)(1)), the
				amount under paragraph (1)(B)(ii) shall be determined as though the deduction
				for such compensation is allowed for the taxable year in which the services for
				which such compensation was paid or incurred are performed. This paragraph
				shall not apply with respect to compensation paid or incurred for services
				performed in taxable years beginning before the first taxable year of the
				taxpayer beginning after December 31, 2012.
							(d)Domestic
				manufacturing gross receiptsFor purposes of this section—
							(1)In
				generalThe term
				domestic manufacturing gross receipts means the gross receipts
				of the taxpayer which are derived from any lease, rental, license, sale,
				exchange, or other disposition of qualified property which was manufactured,
				produced, or grown by the taxpayer in whole or in significant part within the
				United States. Such term shall not include gross receipts of the taxpayer which
				are derived from the sale of food and beverages prepared by the taxpayer at a
				retail establishment.
							(2)Special rule for
				certain government contractsGross receipts derived from the manufacture
				or production of any property shall not fail to be treated as meeting the
				requirements of paragraph (1) solely because title or risk of loss with respect
				to such property is held by the Federal Government if—
								(A)such property is
				manufactured or produced by the taxpayer pursuant to a contract with the
				Federal Government, and
								(B)the Federal
				Acquisition Regulation requires that title or risk of loss with respect to such
				property be transferred to the Federal Government before the manufacture or
				production of such property is complete.
								(3)Qualified
				propertyThe term qualified property means—
								(A)any tangible
				personal property other than—
									(i)oil, gas, and
				primary products thereof (within the meaning of section 199(d)(9)(C)),
									(ii)property with
				respect to which section 613 applies,
									(iii)property
				described in paragraph (3) or (4) of section 168(f), and
									(iv)electricity and
				potable water, and
									(B)any computer
				software other than video games rated M, AO, RP, or any similar rating as
				determined by the Secretary, by the Entertainment Software Rating Board.
								(4)Partnerships
				owned by expanded affiliated groupsFor purposes of this
				subsection, if all of the interests in the capital and profits of a partnership
				are owned by members of a single expanded affiliated group at all times during
				the taxable year of such partnership, the partnership and all members of such
				group shall be treated as a single taxpayer during such period.
							(5)Related
				persons
								(A)In
				generalThe term
				domestic manufacturing gross receipts shall not include any
				gross receipts of the taxpayer derived from property leased, licensed, or
				rented by the taxpayer for use by any related person.
								(B)Related
				personFor purposes of
				subparagraph (A), a person shall be treated as related to another person if
				such persons are treated as a single employer under subsection (a) or (b) of
				section 52 or subsection (m) or (o) of section 414, except that determinations
				under subsections (a) and (b) of section 52 shall be made without regard to
				section 1563(b).
								(e)Special
				rules
							(1)Elective
				application of deductionExcept as otherwise provided by the
				Secretary, the taxpayer may elect not to take any item of income into account
				as domestic manufacturing gross receipts for purposes of this section.
							(2)Coordination
				with section 199If a deduction is allowed under this section
				with respect to any taxpayer for any taxable year, any gross receipts of the
				taxpayer which are taken into account under this section for such taxable year
				(and any items properly allocable thereto under subsections (b) or (c)) shall
				not be taken into account under section 199 for such taxable year.
							(3)Application of
				section to pass-thru entities
								(A)Partnerships and
				S corporationsIn the case of
				a partnership or S corporation—
									(i)this section shall
				be applied at the partner or shareholder level,
									(ii)each partner or
				shareholder shall take into account such person’s allocable share of each item
				described in subparagraph (A) or (B) of subsection (c)(1) (determined without
				regard to whether the items described in such subparagraph (A) exceed the items
				described in such subparagraph (B)), and
									(iii)each partner or
				shareholder shall be treated for purposes of subsection (b) as having an amount
				of each item taken into account in determining qualifying domestic investment
				of the partnership or S corporation for the taxable year equal to such person’s
				allocable share of such item (as determined under regulations prescribed by the
				Secretary).
									(B)Trust and
				estatesIn the case of a trust or estate—
									(i)the items referred to in subparagraph
				(A)(ii) (as determined therein) and the qualifying domestic investment of the
				trust or estate for the taxable year, shall be apportioned between the
				beneficiaries and the fiduciary (and among the beneficiaries) under regulations
				prescribed by the Secretary, and
									(ii)for purposes of
				paragraph (4), adjusted gross income of the trust or estate shall be determined
				as provided in section 67(e) with the adjustments described in such
				paragraph.
									(C)RegulationsThe Secretary may prescribe rules requiring
				or restricting the allocation of items and qualifying domestic investment under
				this paragraph and may prescribe such reporting requirements as the Secretary
				determines appropriate.
								(4)Application to
				individualsIn the case of an
				individual, subsection (a)(2) shall be applied by substituting adjusted
				gross income for taxable income. For purposes of the
				preceding sentence, adjusted gross income shall be determined—
								(A)after application
				of sections 86, 135, 137, 219, 221, 222, and 469, and
								(B)without regard to
				this section and section 199.
								(5)Application of
				other rulesRules similar to the rules of paragraphs (3), (4),
				(5), (6), (7), and (10) of section 199(d) shall apply for purposes of this
				section.
							.
			(b)Conforming
			 amendments
				(1)Section 56(d)(1)(A) of such Code is amended
			 by striking deduction under section 199 both places it appears
			 and inserting deductions under sections 199 and 200.
				(2)Section
			 56(g)(4)(C) of such Code is amended by adding at the end the following new
			 clause:
					
						(vii)Deduction for
				domestic business incomeClause (i) shall not apply to any amount
				allowable as a deduction under section
				200.
						.
				(3)The following provisions of such Code are
			 each amended by inserting 200, after 199,.
					(A)Section
			 86(b)(2)(A).
					(B)Section 135(c)(4)(A).
					(C)Section
			 137(b)(3)(A).
					(D)Section
			 219(g)(3)(A)(ii).
					(E)Section
			 221(b)(2)(C)(i).
					(F)Section 222
			 (b)(2)(C)(i).
					(G)Section
			 246(b)(1).
					(H)Section
			 469(i)(3)(F)(iii).
					(4)Section
			 163(j)(6)(A)(i) of such Code is amended by striking and at the
			 end of subclause (III) and by inserting after subclause (IV) the following new
			 subclause:
					
						(V)any deduction allowable under section 200,
				and
						.
				(5)Section
			 170(b)(2)(C) of such Code is amended by striking and at the end
			 of clause (iv), by striking the period at the end of clause (v) and inserting
			 , and, and by inserting after clause (v) the following new
			 clause:
					
						(vi)section
				200.
						.
				(6)Section 172(d) of
			 such Code is amended by adding at the end the following new paragraph:
					
						(8)Domestic
				business incomeThe deduction
				under section 200 shall not be
				allowed.
						.
				(7)Section
			 199(d)(2)(A) of such Code is amended by inserting 200, after
			 137,.
				(8)Section 613(a) of such Code is amended by
			 striking deduction under section 199 and inserting
			 deductions under sections 199 and 200.
				(9)Section 613A(d)(1)
			 of such Code is amended by redesignating subparagraphs (C), (D), and (E) as
			 subparagraphs (D), (E), and (F), respectively, and by inserting after
			 subparagraph (B) the following new subparagraph:
					
						(C)any deduction allowable under section
				200,
						.
				(10)Section 1402(a)
			 of such Code is amended by striking and at the end of paragraph
			 (16), by redesignating paragraph (17) as paragraph (18), and by inserting after
			 paragraph (16) the following new paragraph:
					
						(17)the deduction provided by section 200 shall
				not be allowed;
				and
						.
				(11)The table of sections for part VI of
			 subchapter B of chapter 1 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 200. Domestic manufacturing
				income.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
